ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-264, concluding on the record certified to the Board pursuant to Rule l:20-4(f) (default by respondent), that JOSEPH C. LANE of MANASQUAN, who was admitted to the bar of this State in 1992, should be suspended from the practice of law for a period of three months for violating RPC 1.15(a) (failure to safeguard funds), RPC 1.15(b) (failure to promptly deliver funds to a client or third person), and RPC 1.7(a)(2) (concurrent conflict of interest);
And the Court having granted respondent’s petition for review (R-13-13), and having determined that a censure is the appropriate quantum of discipline for respondent’s unethical conduct;
And good cause appearing;
It is ORDERED that JOSEPH C. LANE is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*322ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.